Case held, decision reserved, and matter remitted to Court of Claims for further findings in accordance with the following memorandum: The State appeals from a judgment of the Court of Claims awarding damages to the claimant in the sum of $4,117 for a highway appropriation of 0.438 acre. The sole contention of the State is that the trial court erred in determining the value of the land by failing to give sufficient weight to a sale of the entire parcel less than one year after the appropriation. A sale of the subject property at a time close to the date of appropriation is, of course, highly probative evidence of the value of the land at the date of appropriation (Plaza Hotel Assoc. v Wellington Assoc., 37 NY2d 273, 277; Grant Co. v Srogi, 71 AD2d 457, 464). The trial court determined that the Gaza parcel was worth $235,660 at the time of the appropriation, even though the parcel was sold, 10 months after the appropriation, for $96,103. The court’s decision does not explain what facts justify this discrepancy, and thus intelligent judicial review of the adequacy of the award is precluded. (Appeal from judgment of CoUrt of Claims—appropriation.) Present—Cardamone, J. P., Simons, Hancock, Jr., Callahan and Witmer, JJ.